             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JERAMIE JOSEPH ALGIERI,                       )
                                              )
                     Plaintiff,               )
vs.                                           )          NO. CIV-18-0952-HE
                                              )
BRYAN JONES, et al.,                          )
                                              )
                     Defendants.              )

                                          ORDER

       Plaintiff Jeramie Joseph Algieri, a state pre-trial detainee appearing pro se and in

forma pauperis, filed this § 1983 action alleging violations of the Eighth Amendment for

inadequate medical care and the denial of access to cleaning supplies. Pursuant to 28

U.S.C. § 636(b)(1)(B) and (C), the matter was referred to Magistrate Judge Gary M. Purcell

for initial proceedings. After conducting an initial review of the complaint pursuant to 28

U.S.C. §§ 1915A and 1915(e)(2)(B), Judge Purcell has issued a Report and

Recommendation recommending that this action be dismissed.

       The Report advised plaintiff of his right to object to the Report by January 29, 2019.

Plaintiff did not object by that date, however, he did file a change of address that was dated

January 28, 2019. The Report was then sent to plaintiff’s new address on February 5, 2019.

Plaintiff has now filed a Motion to Compel [Doc. # 24] seeking assistance in obtaining in

forma pauperis status which is moot given that the order granting leave to proceed in forma

pauperis [Doc. # 15] was entered back in December. Thus, plaintiff has failed to object to

the Report thereby waiving his right to appellate review of the factual and legal issues it

addressed. Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010).
      Accordingly, the court ADOPTS the Report and Recommendation [Doc. # 18].

Plaintiff’s claims are DISMISSED without prejudice.

      IT IS SO ORDERED.

      Dated this 27th day of February, 2019.




                                          2
